The first case is an appeal from a judgment of the Supreme Court, entered in the Madison county clerk’s office on October 15, 1941, upon decision of the court granting defendant possession of an insurance policy or, in the alternative, the sum of $800 damages. The second case is an appeal from a judgment of the Supreme Court, entered in the Madison county clerk’s office on October 15, 1941, upon a decision of the court awarding plaintiff a separation and alimony of twenty-five dollars per month. These two actions were tried together. The printing of two cases on appeal was an unnecessary expense as the evidence is the same in each record. These parties were married late in life. After the marriage the husband gave to the wife a paid-up life insurance policy on his life, originally made payable to his first wife, now deceased, and then made payable to his present wife before delivery to her. The insured had reserved the right to change the beneficiary. It is claimed that the policy *812was given to the wife in execution of a promise made by him to her before the marriage to give her $1,000 if she would marry him. The evidence shows a completed transaction in which the husband delivered the policy to the wife, either as a gift or to carry out his promise made before marriage. After approximately five years of wedded life, during which there were difficulties between the parties in their more intimate relations, the husband left the wife and has not contributed to her support since. Therefore, she became entitled to a judgment of separation. Alimony of twenty-five dollars per month was awarded her. While this amount was rather high in view of the financial condition of the husband, it is not so excessive as to warrant our disturbing it. Judgment in each case unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Hefíeman and Poster, JJ.